**403CONSENT ORDER
This matter having been duly presented on the application of Charles Centinaro, Director, Office of Attorney Ethics, and with the consent, through counsel, of Gerald P. Tyne of Bergenfield, who was admitted to the bar of this State in 1980, to transfer **404Gerald P. Tyne to disability inactive status pursuant to Rule 1:20-12;
And it having been agreed that Gerald P. Tyne lacks the capacity to practice law;
And good cause appearing;
It is ORDERED that Gerald P. Tyne is hereby transferred to disability inactive status, effective immediately, and until the further Order of the Court; and it is further
ORDERED that Gerald P. Tyne is hereby restrained from practicing law during the period that he remains on disability inactive status; and it is further *225ORDERED that Gerald P. Tyne comply with Rule 1:20-20 governing incapacitated attorneys.